Citation Nr: 0944667	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for service-connected pseudofolliculitis barbae 
(PFB).

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1989 to April 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

On his January 2007 substantive appeal, the Veteran indicated 
that his service-connected right knee disability has caused 
damage to his left leg, raising an informal claim of 
entitlement to service connection for left leg as secondary 
to service-connected right knee disability.  That issue is 
not before the Board and is REFERRED to the RO for additional 
development.  In the January 2007 substantive appeal, the 
Veteran raised an informal claim of entitlement to total 
disability based upon individual unemployability (TDIU) due 
to his service-connected right knee and service-connected 
pseudofolliculitis barbae.  In February 2007 correspondence, 
the RO provided notice regarding a TDIU claim and asked the 
Veteran to clarify whether he was claiming TDIU and return 
the enclosed forms immediate.  To date, there has been no 
response from the Veteran notice; therefore, the issue is not 
before the Board. 

The issue of entitlement to an initial disability evaluation 
in excess of 10 percent for service-connected right knee 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PFB affects less than one percent of his total 
body surface and less than five percent of his exposed body 
surface (face and neck); there is no evidence of a 
characteristic of disfigurement.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
PFB have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7806 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and VA examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of September 8, 2004, the date 
of his claim, and a 0 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, afforded the Veteran an 
examination, and assisted the Veteran in obtaining evidence.  
Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

The Veteran maintains that he is entitled to an initial 
disability evaluation greater than 0 percent for his service-
connected PFB.  In that regard, disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In the present case, the appeal stems from an initial rating, 
thus, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In September 2004, the Veteran filed a claim for service 
connection for PFB, which was granted in a March 2005 rating 
decision, at which time the RO assigned a 0 percent 
disability evaluation, effective September 8, 2004, pursuant 
to 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7899-7806.  In a February 2008 
rating decision, the RO continued a 0 percent disability 
rating for the Veteran's service-connected PFB.  


The RO assigned the initial noncompensable rating under 
38 C.F.R. § 4.118, DC 7899-7806.  Where a particular 
disability for which a veteran has been service-connected is 
not listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical area and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27. 

Evidence relevant to the current level of severity of the 
Veteran's service-connected PFB includes a January 2005 VA 
examination.  

In January 2005, the Veteran underwent a VA dermatological 
examination.  At the time, the Veteran reporting having bumps 
on his jaw and on the top of his neck since service.  The 
Veteran indicated that the bumps increased with the close 
shave of his beard.  The Veteran stated that he has 
consistently had these bumps since 1993, using over-the-
counter alcohol solution to clean the bumps.  The Veteran 
indicated that he is currently a truck driver and has not 
missed any work due to his skin condition.  The Veteran 
currently has a beard approximately one centimeter long.    

On examination, there were significant skin findings confined 
to the Veteran's mandible and posterior part of his neck.  
There were five .2 to .3 cm pseudofollicular slightly 
erythematous papules.  The body surface area affected was 
less than 1 percent and exposed body surface area affected 
(face and neck) was less than 5 percent.  Upon review of the 
Veteran's claims file, the examiner diagnosed the Veteran 
with pseudofolliculitis barbae, fairly quiescent due to 
letting his beard grow; the pseudofolliculitis currently 
affects less than 5 percent of the Veteran's exposed body 
surface area.   

In the October 2008 supplemental statement of the case 
(SSOC), the RO notified the Veteran that the applicable 
rating criteria for skin disorders, 38 C.F.R. § 4.118, were 
revised effective October 23, 2008.  See 73 Fed. Reg. 54,710 
(Sept. 23, 2008).  However, as noted in the Federal Register, 
the revised criteria apply to all applications for benefits 
received by VA on or after the effective date of October 23, 
2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the 
Veteran's claim was received prior to October 23, 2008, the 
revised criteria are not for application in this case.

As noted, the Veteran is currently rated as 0 percent 
disabled under DC 7899-7806.  PFB is rated by analogy to DC 
7813, which allows ratings for dermatophytosis (or ringworm) 
in various locations on the body, including the body (tinea 
corporis), the head (tinea capitis), the feet (tinea pedis), 
the beard (tinea barbae), the nails (tinea unguium), and the 
inguinal area, also known as jock itch (tinea cruris).

Under the applicable rating provisions of DC 7813, the 
disability is to be rated as disfigurement of the head, face, 
or neck (DC 7800); or scars (DCs 7801, 7802, 7803, 7804, or 
7805); or dermatitis (DC 7806), depending upon the 
predominant disability. 38 C.F.R. § 4.118.  

Thus, to warrant a compensable disability rating for PFB, the 
evidence must show: a skin disorder of the head, face, or 
neck with one characteristic of disfigurement (10 percent 
disabling under DC 7800); superficial and unstable scars (10 
percent under DC 7803); superficial scars that are painful 
upon examination (10 percent under DC 7804); scars, other, 
resulting in limitation of function (rate on limitation of 
function of the affected part pursuant to DC 7805); 
dermatitis or eczema that involves at least 5 percent, but 
less than 20 percent, of the entire body; or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month period 
(10 percent disabling under DC 7806).

The eight characteristics of disfigurement are (1) scar five 
or more inches in length; (2) scar at least one-quarter inch 
wide at widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches; (6) skin texture abnormal in an 
area exceeding six square inches; (7) underlying soft tissue 
missing in an area exceeding six square inches; and (8) skin 
indurated and inflexible in an area exceeding six square 
inches.  38 C.F.R. § 4.118, DC 7800; Note (1).  

After reviewing the evidence of record, the Board finds that 
the criteria for a compensable rating have not been met.  
There is no evidence of any characteristics of disfigurement 
noted in Note (1) DC 7800.  There is also no indication of 
superficial, unstable or painful scars and no evidence that 
the Veteran's skin disorder affects more than 5 percent of 
the entire body or exposed areas affected.  Nor is there 
evidence that more than topical therapy was required during 
the past 12-month period.  The VA examiner characterized the 
Veteran's PFB as fairly quiescent.  The Board finds that a 
compensable rating for PFB is not warranted under the 
applicable rating criteria.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied. 


ORDER

Entitlement to an initial compensable disability evaluation 
for service-connected pseudofolliculitis barbae is denied. 


REMAND

The Board finds that additional development is required 
before the issue of entitlement to an initial disability 
evaluation in excess of 10 percent for right knee condition 
can be adjudicated.  Specifically, it is determined that an 
examination is necessary, for the reasons discussed below.    

In his March 2006 notice of disagreement, the Veteran 
indicated that his right knee pain increased in severity, as 
he could only sit for a few hours due to pain.  In his 
January 2007 substantive appeal, the Veteran indicated that 
his right knee limitation of motion had decreased and he 
experiences locking, as well as increased pain of his right 
knee.  The last VA examination was conducted in January 2005, 
prior to the aforementioned statements.  Thus, an examination 
is necessary to determine the current level of severity of 
the Veteran's right knee disability.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994). 


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current level of severity 
of his service-connected right knee 
condition.  The claims folder should be 
made available to the examiner for 
review.  Any indicated evaluations, 
studies, and/or tests deemed to be 
necessary by the examiner should be 
accomplished.  

The examiner should identify and describe 
the severity of all symptoms, including 
limitation of motion, recurrent 
subluxation or lateral instability, and 
whether there is objective evidence of 
pain on motion.  If so, the examiner 
should identify to what extent the 
Veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups or with 
repeated use.  The examiner should equate 
such functional losses to additional 
degrees of limited motion (beyond that 
shown clinically). 

2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
considering, in particular, "staged 
ratings," as well as, including 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


